DETAILED OFFICE ACTION

	Applicant response filed 06/28/2021 has been entered in light of the petition decision of 11/03/2021.  

Election/Restrictions
Applicant’s election without traverse of 12 and 22 in the reply filed on 11/12/2018 is acknowledged.
Claims 10 and 11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/12/2018.

	Claims 1-9, 12-23 are pending and are currently under examination. 	

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/15/2019 and 04/19/2019 have been considered by the examiner.






Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 and 12-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without including additional elements that are sufficient to amount to significantly more than the judicial exception itself.  
The instant claims are directed to methods for characterizing gastrointestinal or gastroesophageal reflux condition. The recited procedures involve identifying nucleic acid contents of microorganisms collected from a sample, analyzing the amplification data using a computing device, generating a set of microorganism features therefrom, and associating the analysis with the subject population in order to generate a diagnosis and treatment for any identifiable immune dysfunction.
The abstract data analysis operations performed on amplification data and associated with a subject embraces a judicial exception. The abstract computational analysis of data and the analytical result, in isolation, fail to delineate a statutory process. The claim do recite the additional data collection steps of using a kit with reagents to process a sample so as to obtain amplified nucleic acid components from microorganisms in a given sample. However, there is no improvement the data collection elements of these claims that would go beyond textbook applications of sample collection and amplification of nucleic acid products. Further, the claims additionally recite the use of a computer device that is used in the analysis of 
For these reasons, the instant claims encompass non-statutory subject matter. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 11-9 and 12-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The instant claims are directed to methods for characterizing gastrointestinal or gastroesophageal reflux condition. The recited procedures involve identifying nucleic acid contents of microorganisms collected from a sample, analyzing the amplification data using a computing device, generating a set of microorganism features therefrom, 
The claims necessarily involve some sort of sample processing system that is further coupled to an “output device" that can take an analysis and turn it into some sort of therapy. Confusingly, the only structure recited in the claim for the “output device” that somehow takes in the generic analysis with the expectation of producing some sort of therapy regime. Since the claims do not define how these elements work to achieve their expected functionalities, the claims necessarily invoke a means plus function interpretation under 35 USC 112, 6th paragraph.
The recitation of means plus function language in a claim invokes 35 U.S.C. 112, sixth paragraph in order to determine the metes and bounds of the claimed invention. Regarding the use of means plus function limitations in a claim, MPEP §2181(II) states:
“35 U.S.C. 112, sixth paragraph states that a claim limitation expressed in means-plus- function language “shall be construed to cover the corresponding structure…described in the specification and equivalents thereof.” “If one employs means plus function language in a claim, one must set forth in the specification an adequate disclosure showing what is meant by that language. If an applicant fails to set forth an adequate disclosure, the applicant has in effect failed to particularly point out and distinctly claim the invention as required by the second paragraph of section 112.” In re Donaldson Co., 16 F.3d 1189, 1195, 29 USPQ2d 1845, 1850 (Fed. Cir. 1994) (in banc).”

Upon review, the instant specification only reiterates the functional language that is correlated to a generic means as is recited in the instant claims. However, the instant disclosure is inadequate as it fails specify any structure corresponding to the means as instantly claimed. It is further noted that the recent CAFC decision in Biomedino v. Waters Technology (Fed. Cir. 2007) held that the structure must be disclosed in the specification even if one of skill in the art could implement a structure without such a disclosure. 
.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-9 and 12-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The instant claims are directed to methods for characterizing gastrointestinal or gastroesophageal reflux condition.  The recited procedures involve identifying nucleic acid contents of microorganisms collected from a sample, analyzing the amplification data using a computing device, generating a set of microorganism features therefrom, and associating the analysis with the subject population in order to generate a diagnosis and treatment for any identifiable immune dysfunction.
The claims necessarily involve some sort of sample processing system that is further coupled to an “output device" that can take an analysis and turn it into some sort of therapy. Confusingly, the only structure recited in the claim for the “output device” that somehow takes in the generic analysis with the expectation of producing some sort of therapy regime. Since the claims do not define how these elements work to achieve th paragraph.
	The recitation of means plus function language in a claim invokes 35 U.S.C. 112, sixth paragraph in order to determine the metes and bounds of the claimed invention. Regarding the use of means plus function limitations in a claim, MPEP §2181(II) states:
“35 U.S.C. 112, sixth paragraph states that a claim limitation expressed in means-plus- function language “shall be construed to cover the corresponding structure…described in the specification and equivalents thereof.” “If one employs means plus function language in a claim, one must set forth in the specification an adequate disclosure showing what is meant by that language. If an applicant fails to set forth an adequate disclosure, the applicant has in effect failed to particularly point out and distinctly claim the invention as required by the second paragraph of section 112.” In re Donaldson Co., 16 F.3d 1189, 1195, 29 USPQ2d 1845, 1850 (Fed. Cir. 1994) (in banc).”

Upon review, the instant specification only reiterates the functional language that is correlated to a generic means as is recited in the instant claims. However, the instant disclosure is inadequate as it fails specify any structure corresponding to the means as instantly claimed. It is further noted that the recent CAFC decision in Biomedino v. Waters Technology (Fed. Cir. 2007) held that the structure must be disclosed in the specification even if one of skill in the art could implement a structure without such a disclosure. 
Therefore, the functionally defined modules causes the metes and bounds of the instant claims to be indefinite because there is no corresponding disclosure of what structures are encompassed by the above described system elements.

	In view of the above described deficiencies in ascertaining a meaningful limit to the full scope of the claimed invention, no meaningful search of the prior art can be performed at this time in prosecution for those alternative embodiments (as well as any equivalents thereof) that may be encompassed by the instant claims. Applicant's 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-9 and 12-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of co-pending Application No. 15/606,943. While not identical, the instant claims are broader in scope than the patented claims and therefor would necessarily be anticipated by said claims. 
Claims 1-9 and 12-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of co-pending Application No. 15/621,144. While not identical, the instant claims are broader in scope than the patented claims and therefor would necessarily be anticipated by said claims. 

Claims 1-9 and 12-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of co-pending Application No. 15/815,636. While not identical, the instant claims are broader in scope than the patented claims and therefor would necessarily be anticipated by said claims. 
Claims 1-9 and 12-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of co-pending Application No. 15/679,633. While not identical, the instant claims are broader in scope than the patented claims and therefor would necessarily be anticipated by said claims. 
Claims 1-9 and 12-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of co-pending Application No. 15/815,636. While not identical, the instant claims are broader in scope than the patented claims and therefor would necessarily be anticipated by said claims. 
	Clarification of the relationship between this application and other filed applications at the USPTO is requested by the examiner. 





Response to Arguments
Applicant's arguments filed 06/28/2021 have been fully considered but they are not persuasive.
With regard to the rejection of claims under 35 USC 101, applicant argues that claim 1 recites limitations in the claims improve “the field.”
	This is not persuasive. A field of use limitation fails to provide any specific or substantial application of the identified judicial exception embraced by the instant claims. Practicing the instant claims only produces a “therapy model.” The claims fail to realize a practical application in the realm of physical things or acts.

With regard to the rejection of claims under 35 USC 112, applicant argues that the amendments to the claims are sufficient to overcome the rejections of record. 
	This is not persuasive. The claims remain directed to a series of functionally defined operations that omit the actual solution activity required to achieve said functionally defined operations. 

No Claims allowed. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S DEJONG whose telephone number is (571)272-6099.  The examiner can normally be reached on 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC S DEJONG/Primary Examiner, Art Unit 1631